Title: From John Adams to François Adriaan Van der Kemp, 22 August 1818
From: Adams, John
To: Van der Kemp, François Adriaan



My dear Sir
Montezillo Aug. 22 1818

I thank you for your favour of the 16th. My Health is that of the quivering Flame over the dying Lamp.
I am very much interested in your Records. I wish you would inform me, whether the Dutch in New York hanged or banished any Quakers? hanged or pressed to death by the Paine forte et dure, any Wiches as our New England Ancestors did? I wish you would enquire, Whether Virginia did not persecute Quakers, Baptist and all Dissenters from the Church of England and the Act of Uniformity, as Severely as the Yorkers and Yankees? Why Should We not honestly and candidly investigate the Errors and Crimes of our Ancestors, that We may correct, reform and avoid them? If I were young I might write you a letter and compare our Otis, our Samuel Adams &c &c &c with your Brederodes Barnevetds and De Witts. But what a poor figure Should We make? What were the Sufferings of our Patriots in comparison with yours? I might compare our Washington with your William the first. Or Samuel Adams with your Brederode. But how immense is the difference in your Favour, in point of Suffering for Patriotism? James Otis is an exception from all Rules. I would Suffer the Fate of William the first, of Barneveldt, of John De Witt or Cornelius De Witt, than that of James Otis. But your Grotius and your John De Witt have left litterary Monuments of their Glory, that America could not rival nor equal nor approach.
Bishop Watson has proved by Experiments that in the driest times, Water ascends from the Earth to the Surface and produces a Part of the dew. But these are Subjects, to which I cannot attend.
The Dighton Rock is a Bauble, for which I care not a farthing.
Splitting Granite Rocks with Drills and Wedges is perfectly understood in Quincy, and is rapidly Sending to Boston many Solid Parts of the Town.
I know nothing of Morel’s Poem on N. England Justice to the Hollanders for their Merit in propagating Letters Science, Navigation Commerce, Patriotism, Liberality Tolleration; has never been done
Has Justice ever been done in this World to any Nation any Event or any Man?
Sure I am that Justice has never been done, to you by your old Friend / and most humble Servant
John AdamsMrs Adams will write Soon to her very good Friend, mr Vanderkemp.
